Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 9-14 in the reply filed on 04/28/2021 is acknowledged.
Claim 15 stands withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/28/2021.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 9-10 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tanaka et al. (JP 2009/209487).
Regarding claims 9-10, Tanaka et al. teach that a filtration rate s is set to 1-150 L/m2/hour (0.1-15 cm/hour) (claim 1), and a filtration accuracy F is set to 1-10 micrometers, wherein s and F are configured to satisfy 1 x F <= S <= 15 x F. In addition, Tanaka et al. teach that a condition in which the filtration accuracy is 6 micrometers and the filtration rate is 16 L/m2/hour (0.13-1.6 cm/hour) is employed in example 7 (table 1 and 0077]. Furthermore, a filter medium similar to that in example 2 is used by being laminated to nine layers in example 7 [0070]. Note the filtration accuracy in example 2 is 3 micrometers and the filtration accuracy in example 7, in which a filter similar to that of example 2 is used is 6 micrometers which are inconsistent with each other. The thickness of the filter medium used in example 2 is 0.4 mm (400 micrometers) [0065]; therefore, the thickness of the filter medium in example 7 is 3,600 micrometers.
Moreover, comparing said filtration condition with the filtration rate, filtration accuracy and filter medium thickness of each of the examples and comparative examples in table 1 in the specification [0089] of the present application, the filtration condition in example 7 of Tanaka et al. is close to that of the examples of the present application, and therefore the present claim is obvious over Tanaka et al.
In addition, a carbon fiber bundle is obtained in example 7 of  Tanaka et al., in such a manner as examples 1 and 2, after filtration, and a carbon fiber bundle is manufactured in example 1 thereof from carbon-fiber precursor fibers having a single fiber fineness of 0.8 dtex [0063], meanwhile, according to the specification [0068] of the present application, carbon-fiber 
Regarding claim 12, Tanaka et al. teach heat treatment at the temperatures taught in the specification and therefore the claimed specific gravity is necessarily inherent in the fiber bundle of Tanaka et al. Further as stated in paragraph 0025 of the instant specification, “Those skilled in the art can easily control the specific gravity of carbon fiber bundle depending on the temperature condition for heat treatment.”, therefore it would have been obvious for one of ordinary skill in the art to arrive at the claimed specific gravity. 
Regarding claims 13-14, Tanaka et al. teach such a similar method of making the carbon fiber bundle, the claimed properties in claims 13 and 154 are necessarily inherent in the fiber bundle of Tanaka et al. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Mckinnon/Primary Examiner, Art Unit 1789